            Case 1:19-cv-10138-RWZ Document 8 Filed 03/14/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


JANE DOE,

                   Plaintiff,

       v.
                                                      Civil Action No. 1:19-cv-10138-RWZ
HARVARD UNIVERSITY, HARVARD
UNIVERSITY BOARD OF OVERSEERS,
THE PRESIDENT AND FELLOWS OF
HARVARD COLLEGE, and BRIGID
HARRINGTON, in her individual and official
capacity,

                   Defendants.



            CORRECTED STIPULATION OF VOLUNTARY DISMISSAL AS TO
             DEFENDANT HARVARD UNIVERSITY BOARD OF OVERSEERS

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, it is hereby

stipulated and agreed by and between the parties and their respective counsel that the above-

captioned action is voluntarily dismissed, without prejudice, against Defendant Harvard

University Board of Overseers (the correct name of which is The Board of Overseers of Harvard

College). This voluntary dismissal is on the basis of Defendant President and Fellows of Harvard

College’s representation that it is the legal entity comprising all of Harvard’s schools, and

therefore a judgment or order entered against President and Fellows of Harvard College (if any),

subject to the usual appeal rights, will be binding as to all matters relating to the conduct of

Harvard University’s affairs.



Dated: March 14, 2019
          Case 1:19-cv-10138-RWZ Document 8 Filed 03/14/19 Page 2 of 2



Respectfully submitted,                             Respectfully submitted,


_/s/ Cynthia E. MacCausland                         /s/ Saraa Basaria
Cynthia E. MacCausland, Esq.                        Victoria L. Steinberg (BBO #666482)
BBO #676990                                         Saraa Basaria, BBO (#685705)
470 Washington Street                               TODD & WELD LLP
Norwood, MA                                         One Federal Street
Telephone: (617) 284-3804                           Boston, MA 02110
Facsimile: (617) 507-5852                           Telephone:     (617) 624-4714
cynthia@maccauslandlaw.com                          Facsimile:     (617) 624-4814
                                                    vsteinberg@toddweld.com
                                                    sbasaria@toddweld.com

Attorney for Jane Doe                               Attorneys for Defendants,
                                                    Harvard University, Harvard University Board
                                                    of Overseers, President and Fellows of
                                                    Harvard College


                                CERTIFICATE OF SERVICE

        I, Saraa Basaria, counsel for Harvard, hereby certify that this document has been filed
through the ECF system and will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-
registered participants on this date.

Date: March 14, 2019

                                             /s/ Saraa Basaria
                                             Saraa Basaria




                                                2
